DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 08/25/2021.
Applicant’s cancelation of claims 1-4, 6, and 13 is acknowledged and require no further examining.  Claims 5, 7-12, and 14 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Prommersberger et al. (8062330).
Regarding claim 5, Prommersberger et al. disclose an end effector (104, 204) of a surgical instrument (10), said end effector comprising:
a first jaw (104) having a cartridge (see figure 4 below) with staple cavities (see figure 4 below) configured to seat staples therein, the staple cavities formed on a tissue-facing surface (see figure 4 below) of the cartridge (see figure 4 below);
a second jaw (204) opposing the first jaw (104) and having an anvil (column 1 lines 31-33) with staple forming cavities (column 1 lines 31-33) formed on a tissue-facing surface thereof,
wherein the first and second jaws (104, 204) are configured to clamp a tissue therebetween;
attachment features (400) formed on the tissue-facing surface (see figure 4 below) of the cartridge (see figure 4 below) and adjacent to the plurality of staple cavities (see figure 4 below); and
an adjunct material (350) configured to be releasably retained on the first jaw (104) and mating features (390),
wherein all the mating features (390) of the adjunct material (350) are each configured to mate with only one respective attachment feature (400) of the cartridge (see figure 4 below).
 (Figure 1, 4 and Column 1 lines 29-33, Column 7 lines 51-57)
[AltContent: arrow][AltContent: textbox (Prommersberger et al.)][AltContent: ][AltContent: textbox (Plurality of Staple Cavities)][AltContent: textbox (Second Portion)][AltContent: arrow][AltContent: rect][AltContent: textbox (First Portion)][AltContent: arrow][AltContent: textbox (Cartridge)][AltContent: rect][AltContent: textbox (Second End 
of Plurality of Staple Cavities)][AltContent: textbox (Tissue-Facing Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First End 
of Plurality of Staple Cavities)][AltContent: arrow]
    PNG
    media_image1.png
    315
    285
    media_image1.png
    Greyscale

Regarding claim 9, Prommersberger et al. disclose a first portion of the attachment features (400) are located at a first end of the staple cavities (see figure 4 above). (Figure 4 and Column 1 lines 29-33, Column 7 lines 51-57)
Regarding claim 10, Prommersberger et al. disclose a second portion of the attachment features (400) are located at a second end of the staple cavities (see figure 4 above), and wherein the second end is opposite the first end. (Figure 4 and Column 1 lines 29-33, Column 7 lines 51-57)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over reference Prommersberger et al. (8062330) as applied to claim 5 above, and further in view of reference Huitema et al. (2015/02977227).
Regarding claim 7, Prommersberger et al. disclose the claimed invention as stated above but do not disclose the adjunct material is at least partially formed of stretchable material.
Huitema et al. disclose adjunct material (8020) comprising mating features (8027, 8029), wherein the adjust material is at least partially formed of stretchable material. (Page 28 paragraph 361).
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the adjunct material to be formed at least in part of stretchable material as taught by Huitema et al., since page 45 paragraph 448 of Huitema et al. state such a modification would allow the mating features to stretch to accommodate the attachment features.
Regarding claim 8, Huitema et al. the plurality of mating features (8027, 8029) are stretched to accommodate the plurality of attachment features. (Page 45 paragraph 448)
Therefore, Prommersberger et al. modified by Huitema et al. is interpreted to disclose, prior to the mating the plurality of mating features with the plurality of attachment features, the mating features are positioned at a first distance relative to each other, and after mating the plurality of mating features with the plurality of attachment features, at least a portion of the mating features are positioned at a second distance relative to each other, the second distance being greater than the first distance.
Regarding claim 12, Huitema et al. disclose, when the plurality of mating features (8027, 8029) are mated with the plurality of attachment features (8017, 8019), the plurality of attachment features (8017, 8019) is situated within the plurality of mating features (8027, 8029). (Figure 102 and Page 45 paragraph 447)
Therefore, Prommersberger et al. modified by Huitema et al. is interpreted to disclose the plurality of attachment features are positioned at a first distance relative to each other and the plurality of mating features are positioned at a second distance relative to each, and wherein the first and second distances are equal.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over reference Prommersberger et al. (8062330) as applied to claim 5 above, and further in view of reference Schmid et al. (9050084).
Regarding claim 11, Prommersberger et al. disclose the claimed invention as stated above but do not disclose the attachment features have a curved configuration.
Schmid et al. disclose a cartridge (10000) comprising attachment features (10013) formed on the tissue-facing surface (10011), wherein the attachment features (10013) have a curved configuration. (Figure 235 and Column 125 lines 21-27, Column 127 lines 24-30)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the attachment features of Prommersberger et al. by incorporating the curved configuration as taught by Schmid et al., since column 127 lines 24-30 of Schmid et al. states such a modification would help ensure the attachment extend into the thickness of the adjunct material.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over reference Prommersberger et al. (8062330) as applied to claim 5 above, and further in view of reference Fox et al. (4892244).
Regarding claim 14, Prommersberger et al. disclose the claimed invention as stated above but do not explicitly disclose the cartridge is configured to be removed from the first jaw.
Fox et al. disclose surgical instrument (10) comprising: a first jaw (40) having a cartridge (50); and a second jaw (20), wherein a spent cartridge (50) is removable from the first jaw (40) to be replaced with a unused cartridge (50). (Figure 1 and Column 2 lines 40-43, Column 4 lines 37-44)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cartridge of Prommersberger et al. by making the cartridge removable/replacable as taught by Fox et al., since column 1 lines 15-22 of Fox et al. states such a modification would allow for rapid reloading of staples for continued surgical operation.

Response to Arguments
Applicant’s cancelation of claims 1-4, 6, and 13 is acknowledged and require no further examining.  Claims 5, 7-12, and 14 are pending in the application.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the Drawings, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) of claims 1-4 with reference Prommersberger et al. (8062330), in view of the amendments to the claims, Examiner withdraws the 102 rejections.  

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) of claims 5-12 with reference Huitema et al. (2015/02977227), in view of the amendments to the claims, Examiner withdraws the 102 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Prommersberger et al. (8062330).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        October 22, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731